DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 84-86, 88-89 and 96-99  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Malapati et al. (US 2008/0136204 A1, hereinafter Mal).
Regarding claim 84, Mal discloses a safety link for use in lifting, winching, towing or securing apparatus or similar, the safety link including: 
a first connection point (see fig. 1, 22 and para. 0014);
 a second connection point (see fig. 1, 20 and para. 0014); and 
an indicator means positioned substantially between, and associated with, the first connection point and the second connection point (see fig. 1, 26 and para. 0015), 
wherein, the first connection point and second connection point together form substantially a single piece (see fig. 1), arranged to include an overlaying part, part of the indicator means, and the overlaying part deforms on overloading beyond the predetermined overload limit such that the deformed shape provides a visual indicator that an overload has occurred, and the indication means, including the overlaying part, indicates an overload to the apparatus so safety checks may be conducted (see fig. 1 and para. 0015 and 0025).  
	Regarding claim 85, Mal discloses the safety link of claim 84, wherein the first connection point, overlaying part of the indicator means and second connection point are formed substantially of a single loop of material formed into a figure of 8 and the centre is itself a small loop, whereby the loops overlay (see fig. 1).  
Regarding claim 86, Mal discloses the safety link of claim 85, wherein the overlaying part of the indicator means is the central loop portion and the central loop portion remains in the figure of 8 position during normal use, and the central loop portion substantially deforms if overloaded to provide a visual indication of overload (see fig. 1 and para. 0005, if there no overload there will be no deformation on the structure).  


  
Regarding claim 88, Mal discloses the safety link of claim 84, wherein the indication means includes the deformation of the overlaying parts of the first connection point and the second connection point, and a deformed, stretched or separated state of the overlaying parts of the indicator means will indicate to an observer that an overload has occurred and that checks should be undertaken (see abstract and fig. 1). 
Regarding claim 89, Mal discloses the safety link of claim 88, wherein the indicator means further includes one or more chosen from the following group: tie or cord breaking; colour change; shape change; release of dye; release of pungent oil to provide an olfactory indication; audible alarm; light
Regarding claim 96, Mal discloses the safety link of claim 88, wherein the indicator means also includes a tie or tag which remains intact on normal use but will break on a predetermined overload (see para. 0016).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 97-99 are rejected under 35 U.S.C. 103 as being unpatentable over Mal  and further in view of Larsen et al. (US 2008/0121170 A1, hereinafter Lar).
 Regarding claim 97, Mal discloses the safety link of claim 96. However, Mal fails to expressly disclose wherein the tie or tag includes colour or a colour change between an overloaded state and the state before overload.
Lar discloses wherein the tie or tag includes colour or a colour change between an overloaded state and the state before overload (see para. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mal’s invention to include a colored change between an overloaded state as taught by Lar for the benefit of providing a further visible indication that a load has exceeded a specified magnitude.
Regarding claim 98, Mal discloses the safety link of claim 88. However, Mal fails to disclose wherein the indication means also includes a strong smelling substance, oil or dye being released on overload.  
Lar discloses wherein the indication means also includes a strong smelling substance, oil or dye being released on overload (see para. 0063).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mal’s invention to include a dye being released as taught by Lar for the benefit of providing a further visible indication that a load has exceeded a specified magnitude.

Regarding claim 99, Mal discloses the safety link of claim 88. However, Mal fails to disclose wherein the indication means includes multiple indications to make it very clear that overload has occurred in a variety of different situations.  
Lar discloses wherein the indication means includes multiple indications to make it very clear that overload has occurred in a variety of different situations (see para. 0062-0063).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mal’s invention to include multiple indications to make it very clear that overload has occurred in a variety of different situations for the benefit of providing a further visible indication that a load has exceeded a specified magnitude.

Allowable Subject Matter
Claims 90-95 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2857